UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OLGA DEMYANENKO-TODD,
KIMBERLY FORCE, and MELISSA
MILLER, Individually and on Behalf of
All Others Similarly Situated,

Plaintiffs,
V.
NAVIENT CORPORATION,

NAVIENT SOLUTIONS, INC., and
NAVIENT SOLUTIONS, LLC,

 

 

No. 3:17-cv-00772

(Hon. Robert D. Mariani)

 

 

Defendants.
SCHEDULING ORDER
AND NOW, THIS DAY OF OCTOBER, 2020, IT IS HEREBY
ORDERED THAT:
Event _ Deadline

 

Motions to join additional parties

30 days after the Court’s decision
on Defendants’ Motion to
Dismiss and Motion to Strike

 

Motions to amend the pleadings

30 days after the Court’s decision
on Defendants’ Motion to
Dismiss and Motion to Strike

 

Completion of Fact Discovery

September 15, 2021

 

Dispositive Motions

November 15, 2021

 

Plaintiffs’ Expert Reports

January 14, 2022

 

Defendants’ Expert Reports

March 15, 2022

 

 

All Expert Supplementations

May 13, 2022

 

 

 
 

Completion of Expert Discovery June 27, 2022

 

 

Plaintiffs’ Motion for Class Certification 120 days after the Court’s
decision on Defendants’ Motion
to Dismiss and Motion to Strike

 

 

 

 

The Honorable Robert D. Mariani
United States District Judge

 
